              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                       Plaintiff,

  v.                                          Case No. __

 $7,900.00 IN UNITED STATES
 CURRENCY,

 and

 $8,020.00 IN UNITED STATES
 CURRENCY,

                       Defendants.



                     COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by its attorneys, Timothy A. Garrison,

United States Attorney for the Western District of Missouri, and Leigh Farmakidis,

Assistant United States Attorney, brings this complaint and alleges as follows in

accordance with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

                             NATURE OF THE ACTION

       1.      This is an action to forfeit property to the United States for violations

of 21 U.S.C. § 881(a)(6).

                            THE DEFENDANTS IN REM

       2.      The defendant $7,900.00 in United States currency was seized from

Kerry Vehawn on August 14, 2018, at the United States Postal Service Mail Stream

in Springfield, Missouri. It is presently in the custody of the United States Postal

Service.




            Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 1 of 8
        3.       The defendant $8,020.00 in United States currency was seized from

Kerry Vehawn on August 14, 2018, at the United States Postal Service Mail Stream

in Springfield, Missouri. It is presently in the custody of the United States Postal

Service.

                             JURISDICTION AND VENUE

       4.        This Court has subject matter jurisdiction over an action commenced

by the United States under 28 U.S.C. § 1345, and over an action for forfeiture under

28 U.S.C. § 1355(a). This Court also has jurisdiction over this particular action

under 21 U.S.C. § 881(a)(6).

       5.        This Court has in rem jurisdiction over the defendant property

pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the

forfeiture occurred in this district.

       6.        Venue is proper in this district pursuant to 28 U.S.C.

§ 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred in

this district.

                               BASIS FOR FORFEITURE

       7.        The defendant property is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6) because it constitutes 1) money, negotiable instruments, securities and

other things of value furnished and intended to be furnished in exchange for a

controlled substance in violation of the Controlled Substances Act; 2) proceeds

traceable to such an exchange; or 3) money, negotiable instruments, and securities

used and intended to be used to facilitate a violation of the Controlled Substances

Act.




                                              2




            Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 2 of 8
                                       FACTS

      8.      On July 26, 2018, United States Postal Inspector (PI) Matthew

Murrow was contacted by the West Plains, Missouri Post Office regarding an

outgoing parcel that smelled of marijuana. The parcel was United States Postal

Service (USPS) Priority Mail parcel 9505514098568207308195. It was addressed

to what appeared to be a business in McMinnville, Oregon, and the return address

was to Kerry Vehawn in West Plains, Missouri. PI Murrow instructed the Post

Office to send the parcel to him at the Postal Inspection Service Office in

Springfield, Missouri. Prior to receiving the parcel, PI Murrow went out of town

for job-related training.

      9.      On July 31, 2018, while still at training, PI Murrow was again

contacted by the West Plains Post Office regarding a second parcel with the same

return address and that also smelled of marijuana. That parcel was USPS Priority

Mail parcel 9505514098568212310039. The handwriting on the second parcel did

not appear to be the same as the first parcel, but the second parcel was addressed to

an individual in McMinnville, Oregon. As with the first parcel, PI Murrow

instructed the Post Office to send this parcel to him at the Postal Inspection Service

Office in Springfield, Missouri.

      10.     On August 8, 2018, PI Murrow was again contacted by the West Plains

Post Office and advised a male who identified himself as Kerry Vehawn had

contacted the post office inquiring about the status of the two parcels described

above. He left his phone number with the West Plains Post Office.

      11.     On August 8, 2018, PI Murrow called the phone number and received

no answer, but left a voicemail message. Several days later, on August 13, 2018,

Vehawn returned PI Murrow’s call and left a voicemail message for PI Murrow.


                                           3




           Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 3 of 8
      12.    PI Murrow called Vehawn on August 13, 2018, and Vehawn answered

the phone. PI Murrow informed Vehawn that the two parcels had been removed

from the mail because the two parcels smelled of marijuana.

      13.    Vehawn stated there was no marijuana in the parcels, but instead the

parcels contained money. PI Murrow then asked Vehawn why he was sending

money through the mail. Vehawn replied that he had sold equipment for a friend

who lived in Oregon, and Vehawn was sending the proceeds of the sale to the friend.

      14.    When PI Murrow asked for additional details about the sale, Vehawn

was unable to provide any information regarding the type of equipment sold, how he

had obtained the equipment in order to sell it, or any other information regarding

the purported sale.

      15.    PI Murrow then asked Vehawn if he could open the parcels to confirm

that the parcels did not contain controlled substances. Vehawn consented to PI

Murrow opening and examining the contents of both parcels.

      16.    While Vehawn was still on the phone, PI Murrow opened the parcels

and found that each parcel contained United States currency wrapped in aluminum

foil and secured inside vacuum-sealed bags. PI Murrow did not open the vacuum-

sealed bags at that time.

      17.    PI Murrow then asked Vehawn if he had ever been arrested for

controlled substance violations, and Vehawn stated that he had been.

      18.    PI Murrow asked to whom Vehawn was sending the money, and

Vehawn stated that he was sending the money to the individual to whom the second

parcel was addressed. However, the first parcel was addressed to a business with a

different address. Accordingly, PI Murrow asked why only one of the parcels was




                                         4




         Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 4 of 8
addressed to the individual. Vehawn responded in sum and substance, “that’s

what he told me to do.”

         19.   PI Murrow next asked if the individual to whom the second parcel was

addressed had a marijuana grow in Oregon. Vehawn responded, in sum and

substance, that he did not know what the individual did or what kind of business he

had.

         20.   PI Murrow stated that he suspected that the money was for marijuana

and that the individual to whom the second parcel was addressed had a marijuana

grow in Oregon. Vehawn replied, “OK” and said nothing further in response.

Vehawn did not deny, dispute, or otherwise challenge PI Murrow’s stated suspicion.

         21.   PI Murrow then advised Vehawn that the money was being seized as

suspected drug proceeds.

         22.   The unopened vacuum sealed bags were placed in an evidence vault.

         23.   On August 14, 2018, PI Murrow removed the bags from the evidence

vault and opened them with PI Chris Eby present. PI Eby and PI Murrow counted

the United States currency and completed the Currency Verification Sheets. The

parcels and their contents were photographed. The parcels were identified as

“Parcel #1” and “Parcel #2.” Parcel 1 contained $7,900 in United States currency

and Parcel 2 contained $8,020 in United States currency.

                                CLAIM FOR RELIEF

                             FIRST CLAIM FOR RELIEF

         24.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         25.   By the foregoing and other acts, the defendant $7,900.00 in United

States currency and the defendant $8,020.00 in United States currency constitute


                                           5




           Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 5 of 8
moneys, negotiable instruments, securities, or other things of value furnished or

intended to be furnished by any person in exchange for a controlled substance or

listed chemical in in violation of 21 U.S.C. § 801, et seq., and therefore, are forfeited

to the United States pursuant to 21 U.S.C. § 881(a)(6).

                            SECOND CLAIM FOR RELIEF

         26.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         27.   By the foregoing and other acts, the defendant $7,900.00 in United

States currency and the defendant $8,020.00 in United States currency

constituteproceeds traceable to an exchange of moneys, negotiable instruments,

securities, or other things of value furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of 21

U.S.C. § 801, et seq., and therefore, are forfeited to the United States pursuant to 21

U.S.C. § 881(a)(6).

                             THIRD CLAIM FOR RELIEF

         28.   The Plaintiff repeats and incorporates by reference the paragraphs

above.

         29.   By the foregoing and other acts, the defendant $7,900.00 in United

States currency and the defendant $8,020.00 in United States currency constitute

moneys, negotiable instruments, securities, or other things of value used or

intended to be used to facilitate any violation of 21 U.S.C. § 801, et seq., and

therefore, are forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6).




                                            6




           Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 6 of 8
      WHEREFORE the United States prays that the defendant property be

forfeited to the United States, that the plaintiff be awarded its costs and

disbursements in this action, and for such other and further relief as the Court

deems proper and just.


                                        Respectfully submitted,

                                        Timothy A. Garrison
                                        United States Attorney


                                 By:      /s/ Leigh Farmakidis
                                        Leigh Farmakidis, #70771
                                        Assistant United States Attorney
                                        400 E. 9th Street, Fifth Floor
                                        Kansas City, Missouri 64106
                                        Telephone: (816) 426-3122
                                        E-mail: Leigh.Wasserstrom@usdoj.gov




                                           7




         Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 7 of 8
                                  VERIFICATION

      I, Postal Inspector Matthew Murrow, hereby verify and declare under penalty

of perjury that I am a Postal Inspector with the United States Postal Service, that I

have read the foregoing Verified Complaint in Rem and know the contents thereof,

and that the factual matters contained in paragraphs eight through 23 of the

Verified Complaint are true to my own knowledge, except that those matters herein

stated to be alleged on information and belief and as to those matters I believe them

to be true.
      The sources of my knowledge and information and the grounds of my belief

are the official files and records of the United States, information supplied to me by

other law enforcement officers, as well as my investigation of this case, together

with others, as a Postal Inspector of the United States Postal Service.

      I hereby verify and declare under penalty of perjury that the foregoing is true

and correct.


Dated 1/4/19                              /s/ Matthew Murrow
                                              Matthew Murrow
                                              Postal Inspector
                                              United States Postal Service




                                          8




         Case 6:19-cv-03006-SRB Document 1 Filed 01/04/19 Page 8 of 8
                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI

                                             CIVIL COVER SHEET

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United
States in September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil
docket sheet. The information contained herein neither replaces nor supplements the filing and service of pleadings
or other papers as required by law. This form is authorized for use only in the Western District of Missouri.

The completed cover sheet must be saved as a pdf document and filed as an attachment to
the Complaint or Notice of Removal.

Plaintiff(s):                                                                   Defendant(s):
First Listed Plaintiff:                                                         First Listed Defendant:
United States of America ;                                                      $7,900.00 in United States Currency
County of Residence: Greene County                                              ;
                                                                                County of Residence: Greene
                                                                                County

                                                                                Additional Defendants(s):
                                                                                $8,020.00 in United States Currency
                                                                                ;


County Where Claim For Relief Arose: Greene County

Plaintiff's Attorney(s):                                                        Defendant's Attorney(s):
Assistant United States Attorney Leigh Farmakidis ( United States of
America)
United States Attorney's Office
400 E. 9th Street, Fifth Floor
Kansas City, Missouri 64106
Phone: 816-426-7173
Fax:
Email: leigh.wasserstrom@usdoj.gov


Basis of Jurisdiction: 1. U.S. Government Plaintiff

Citizenship of Principal Parties (Diversity Cases Only)
     Plaintiff: N/A
     Defendant: N/A


Origin: 1. Original Proceeding

Nature of Suit: 625 Drug-Related Seizure of Property (21 U.S.C. 881)




           Case 6:19-cv-03006-SRB Document 1-1 Filed 01/04/19 Page 1 of 2
Cause of Action: The defendant property is subject to forfeiture pursuant to 21 U.S.C. §
881(a)(6) because it constitutes 1) money, negotiable instruments, securities and other things
of value furnished and intended to be furnished in exchange for a controlled substance in
violation of the Controlled Substances Act; 2) proceeds traceable to such an exchange; or 3)
money, negotiable instruments, and securities used and intended to be used to facilitate a
violation of the Controlled Substances Act.
Requested in Complaint
      Class Action: Not filed as a Class Action
      Monetary Demand (in Thousands):
      Jury Demand: No
      Related Cases: Is NOT a refiling of a previously dismissed action



Signature: Leigh Farmakidis

Date: 1/4/19
If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the
updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




              Case 6:19-cv-03006-SRB Document 1-1 Filed 01/04/19 Page 2 of 2
